Title: From George Washington to Brigadier General Charles Scott, 30 September 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Head Quarters [Fredericksburg] 30th Sepr 1778
          
          I recd yours of yesterday inclosing Capt. Leavensworth’s intelligence—I shall move myself to Fishkill to day, to which place be pleased to send your next dispatches. I have directed the relay of Horsemen to move their present stages to form a communication directly from you to Fishkill. I think your present position rather too near the North River, as there is a possibility that the enemy may move up the River in the Night and turn your right flank: If therefore you can find an advantageous peice of ground more to the eastward than North Castle Church I think you had better take it. I have directed General Clinton to take post with his Brigade at the pass at the Continental Village, and therefore you need not be uneasy about the security of it. You may do what you think proper respecting the punishment of the deserters. If you remit it you ought to insist upon their making an ample confession of the motives of their desertion, that if it proceeded from the instigation of any Officer he may be called to a proper account. I am &c.
          
            p.s. Desire Colo. Sheldon to order Moylans Regt up to the Continental Village, there to wait orders either to cross the River or not as there may be occasion.
          
        